Citation Nr: 0534845	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sub-acute cutaneous 
lupus erythematosus (skin condition), asserted as secondary 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for lupus, asserted as 
secondary to herbicide exposure.  The veteran perfected a 
timely appeal of this determination to the Board.

In June 2003, the veteran, accompanied by his representative, 
offered testimony at a hearing held before the undersigned 
Veteran's Law Judge at the local VA office.

When this matter was previously before the Board, the case 
was remanded for additional development and adjudication.  
This having been completed, the matter is once again before 
the Board.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and he is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to herbicide 
agents in connection with service in the Republic of Vietnam 
during the Vietnam era.  

3.  The veteran's sub-acute cutaneous lupus erythematosus was 
not manifested during service or within one year thereafter, 
and it is not related to the veteran's service or any 
incidence of service.


CONCLUSION OF LAW

Sub-acute cutaneous lupus erythematosus was not incurred in 
or aggravated by active service, nor may its incurrence 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in August 2001, 
January and September 2004, and January 2005, provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of entitlement to service connection 
for his skin condition.  Specifically, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA, medical evidence that shows that the veteran 
had an injury or disease that began in or was aggravated by 
service, a current disability, and a relationship between the 
current disability and his military service.  The veteran was 
told that this evidence could consist of medical records or 
medical opinions.  The veteran was also invited to obtain and 
submit private medical records to VA.  

By way of a May 2002 rating decision, a June 2002 Statement 
of the Case, and a April 2005 Supplemental Statement of the 
Case, the veteran and his representative were advised of the 
basic law and regulations governing his claim, and the basis 
for the denial of the claim.  These documents, along with the 
August 2001, January and September 2004, and January 2005 RO 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, and statements submitted by 
the veteran and his representative in support of the claim.  
In addition, this matter was previously remanded by the Board 
in order to obtain addition relevant medical records and to 
afford the veteran a VA examination in connection with his 
claim.  Under the circumstances of this case, the Board finds 
that the RO undertook reasonable development with respect to 
the veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

In this case, the veteran seeks service connection for sub-
acute cutaneous lupus erythematosus, which he contends in 
part is attributable to Agent Orange exposure during his 
period of service in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic 
diseases, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for lupus erythematosus is one year.  
38 C.F.R. § 3.307, 3.309.  In addition, service connection 
may be established for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be granted when a veteran who 
served in the Republic of Vietnam between January 1962 and 
May 1975 develops certain specified conditions within a 
particular time period after leaving the Republic of Vietnam.  
Under such circumstances, that particular disease is presumed 
to have been incurred in service unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309(e).  The Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for sub-acute 
cutaneous lupus erythematosus.  See 68 Fed. Reg. 27630-27641 
(May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

While there is no dispute that the veteran served in the 
Republic of Vietnam during the Vietnam era, the focus of the 
discussion turns on whether the veteran's primary sub-acute 
cutaneous lupus erythematosus is related to service, 
including presumptive exposure to herbicides such as Agent 
Orange.

In this regard the Board observes that the record does not 
show, nor does the veteran contend, that he had primary sub-
acute cutaneous lupus erythematosus during service or to a 
compensable degree within one year of his discharge.  
Instead, the record indicates that the veteran began having a 
skin rash in approximately 1990, many years after service.  

In February 2005, the veteran was afforded a VA examination 
in connection with his claim.  The examiner discussed the 
veteran's pertinent medical history and, after examining the 
veteran and thoroughly reviewing the claims file, the 
examiner diagnosed the veteran with sub-acute cutaneous lupus 
erythematosus.  The examiner noted that the veteran began 
having symptoms of the condition approximately 15 years prior 
to the examination and that a 1996 biopsy of skin lesions on 
his chest proved positive for sub-acute cutaneous lupus 
erythematosus.  Upon examination, the veteran was found to 
have a 1 by 1 cm oval plaque with scales noted, which the 
examiner stated looked like psoriasis.  There were no other 
rashes, moles or ulcers seen, and the examiner found that 
less than one percent of the veteran's body appeared to be 
affected.  After the examination, the examiner stated that 
"[I]n review of C-file this rash was not present in the 
military or shortly after the military.  It is my medical 
opinion that this patient's current rash is not related to 
his military experience."

Based on the foregoing, the veteran's claim of service 
connection for sub-acute cutaneous lupus erythematosus must 
be denied.  The evidence reveals that the veteran's condition 
was not noted in service or within one year of service, and 
the competent evidence of record does not otherwise link the 
veteran's condition to his active military service, to 
include exposure to Agent Orange.  Although the Board does 
not question the sincerity of the veteran's conviction that 
his skin condition is related to service or his Agent Orange 
exposure, the Board notes that, as a lay person, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The medical evidence is against a showing that the 
veteran's condition is related to service, to include his 
presumed exposure to herbicides such as Agent Orange while 
serving in the Republic of Vietnam.  There is therefore no 
basis upon which to establish service connection for sub-
acute cutaneous lupus erythematosus.


ORDER

Service connection for sub-acute cutaneous lupus 
erythematosus, to include as a result of exposure to 
herbicide agents, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


